Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the each of the first securing member and the second securing member further comprises: a first securing member portion and a second securing member portion that define a loop configured to receive a respective corner of a device (for clarity, FIGS. 1-2 do not loop around the device as the bottom points 118 and 122 do not connect around the device but as shown each lie entirely on one side of the device, and FIG. 3 shows two loops that could wrap around a device but does not show a third support member as claimed); wherein the first and second securing member portions of the first securing member are connected at a second connection point on a first side at the bottom of the device holding apparatus and the first and second securing member portions of the second securing member are connected at a second connection point on a second side of the bottom of device holding apparatus; wherein the first and second upper movable connection members of the first upper support strap are configured for being securely connected around a first fixture and the first and second upper movable connection members of the second upper support strap are configured for being securely connected around the first fixture or a second fixture (for clarity, no details are shown for the movable connection members and so they are not shown as being configured to connect as claimed); wherein the first and second securing member portions define a continuous strap that forms the loop (the structure shown in FIGS. 1-2 does not appear to form such a continuous loop, and the FIG. 3 embodiment clearly does not do so); wherein each of the first securing member, second securing member, bottom support strap, first upper support strap, and second upper support strap sections may defined by a plurality of collars that are movable along a length of the single continuous loop and that are fixable at any location to define a plurality loops of different sizes along the single continuous loop (the continuous loop is not shown, nor are collars along such a loop that perform as claimed); the third support strap being adjustable (no adjustment structure is shown) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: it does not disclose that the third back support member can “freely” slide as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claim 1  
	Although the specification indicates that the third back support strap may be slidable, it does not provide details of a particular sliding mechanism, and so does not indicate that it is “freely” slidable. As such, this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With Respect to Claims 2-7 and 10-14  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1  
It recites the limitation "the second connection point on the first side of the device" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
	The phrases “extends to connect to a first connection point on a first side of the device and the first connection point on a second side of the device” and “extending longitudinally across the back of the device holding apparatus from the second connection point on the first side of the device to the second connection point on the second side of the device” do not make sense, noting that it indicates that the first connection point is simultaneously on both sides of the device and that the second connection point is simultaneously on both sides of the device.
	It is unclear what the scope of the phrase “freely slide” is, noting that the specification does not use this language or detail the connection. It is unclear whether this language requires a structure that slides with no impediment at all, if it encompasses a structure that secures in place but slides with minimal force, if it encompasses a structure having a locking mechanism that is capable of locking it in place or being opened to allow for free sliding, or if it has some other scope.
	The remainder of this office action is based on the invention as best understood by Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,193,293 to Ybanez (Ybanez) and U.S. Patent Publication #2007/0131726 to Aliev (Aliev).
With Respect to Claim 1  
Ybanez discloses a device holding apparatus, comprising: a first securing member (14) and a second securing member (16) respectively located at a first end and a second end of the device holding apparatus, wherein each of the first securing member and the second securing member further comprises: a first securing member portion and a second securing member portion that define a loop configured to receive a respective corner of a device (see e.g. FIG. 1, and/or capable of this use); a bottom support strap (22 or 24) connecting the first securing member and the second securing member; a first upper support strap (40a) connected to the first securing member; and a second upper support strap (40b) connected to the second securing member; a first back support strap (18) extending longitudinally across a back of the device holding apparatus, and that further extends to connect to a first connection point on a first side of the device and the first connection point on a second side of the device; a second back support strap (20) extending longitudinally across the back of the device holding apparatus from the second connection point on the first side of the device to the second connection point on the second side of the device; and a third back support strap (34 or 34 in combination with 36) extending vertically from and connected to points on the first back support strap to the second back support strap; and that the stitched attachment could be replaced by any other suitable attachment means known in the art, but does not disclose wherein each end of the third back support strap can freely slide longitudinally along the first back support strap and second back support strap, respectively.
However, Aliev discloses forming a similar carrier formed from attached straps including a support strap (either 22, FIG. 2) to attach to a horizontal strap (14, FIG. 2), the support strap attached via loops (28) that receive the base strap to provide adjustable positioning of the cross straps with respect to the horizontal/base strap ([0030]), and it is Examiner’s position that as they are loops which are adjustable along the other strap they are freely slidable to the extent claimed (i.e. a movable loop around an object will freely slide therealong).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Aliev, to use loops as taught by Aliev to attach the ends of the third back support strap to the first and second back support strap, in order to allow for adjustment of the position of the third back support strap as taught by Aliev, and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04).
Alternately, as to being freely slidable, to the degree that it might be possible that the loops could be attached in some fashion which does not fall within the indefinite scope of this phrase, it would have been obvious to use a freely slidable connection in order to allow for easier and faster adjustment and/or as a mere selection of an art appropriate attachment mechanism to use or at most a mere substitution of one art known attachment mechanism for another. 
With Respect to Claim 2  
The device holding apparatus of claim 1, wherein the first and second securing member portions of the first securing member are connected at a first connection point on a first side of the device holding apparatus and the first and second securing member portions of the second securing member are connected at a first connection point on a second side of the device holding apparatus (FIG. 1).  
With Respect to Claim 4  
The device holding apparatus of claim 1, wherein each of the first and second upper support straps include one or both of a respective first and second upper movable connection member (the flexible upper portion is movable as it is flexible and is a connection member as it can be used to connect the structure to e.g. a sling or hook or various other structures).
With Respect to Claim 5  
The device holding apparatus of claim 4, wherein the first and second upper movable connection members of the first upper support strap are configured for being securely connected around a first fixture and the first and second upper movable connection members of the second upper support strap are configured for being securely connected around the first fixture or a second fixture (they are capable of this use, e.g. by having both connect to a hook passing through the loops formed by the movable connection members/straps).  
With Respect to Claim 6  
The device holding apparatus of claim 1, wherein the first and second securing member portions, of each of the first securing member and the second securing member, define a continuous strap that forms the loop (FIG. 3, noting that the buckles connect the strap parts together making it continuous to the extent claimed). 
With Respect to Claim 10  
The device holding apparatus of claim 1, wherein the third back support strap is adjustable in length (noting adjustment of 34/36 via buckles) and pulls the points on the first and second back support straps closer together thereby causing the first and second back support straps each to have an adjustable V-shape (inasmuch as it is capable of this use, e.g. by tightening 18 upward over an object smaller than that shown to extend over the box which will move some points on 18 closer to some points on 20, or alternately it can do so when no object is present as it will serve to collapse the device and bring the points of 18 inward which will bring them closer to points of 20 on the opposite side).   
Alternately, it would have been obvious to make 34 itself adjustable in length (e.g. via buckles) in order to allow for greater adjustability in size of the holder (e.g. to make it larger or smaller to better hold taller or shorter objects) and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04). It is noted that making one or more of the other straps connecting 18 and 20 similarly adjustable is also obvious as part of this combination for the same reason, and such further modification is considered obvious as part of this rejection although is not necessary to meet the language of the claim.
With Respect to Claim 11  
The device holding apparatus of claim 1, wherein the first and second securing members are adjustable in length (noting the disclosure to make the straps out of an elastic material at Col. 3 lines 1-9, which inherently provides adjustability due to the stretchability of the elastic).  
Alternately, it would have been obvious to one of ordinary skill in the art before the filing date of this application to make the first and second securing members adjustable in length (e.g. via buckles or slide fasteners 30, or any of innumerable other art known length adjustment mechanisms), in order to allow for adjusting the size of the securing members to fit different objects, and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04).  
With Respect to Claim 12  
The device holding apparatus of claim 1, further comprising additional connection points (there are innumerable additional connection points, e.g. the loops/handles formed by buckles 30 in FIG. 1, the various openings 84, etc.) and additional support straps (e.g. 18, 22, and the other of 22 or 24).  
With Respect to Claim 13  
The device holding apparatus of claim 1, wherein the first and second securing members are made of an elastomeric material (nylon or polyester are disclosed and are elastomers).  
	Alternately, Ybanez discloses forming the first and second securing members out of any of various strap materials including elastic materials, and elastomers are an art known type of elastic material, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to make the first and second securing members out of an elastomeric material, as a mere selection of an art known material to use, for the art known benefits of a given elastomeric material or elastomeric materials in general (e.g. ability to stretch without breaking, adjustable size to accommodate different objects, holding an object in tension), and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
With Respect to Claim 14  
The device holding apparatus of claim 1, wherein each of the support straps are made from a flexible material (disclosed as nylon webbing or other like flexible materials).
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are largely either not persuasive or are moot in view of the new ground(s) of rejection.
Examiner notes that some of Applicant’s arguments that the amendments overcome the previous rejections/objections are persuasive, and as those rejections/objections are no longer present, they will not be further addressed.
In response to Applicant’s arguments regarding the drawing objections that the express illustrations of these features are not necessary for the understanding of the subject matter to be patented, Examiner respectfully disagrees. The particulars of the locations of the straps and how they operate is the crux of the invention, and are necessary for understanding by one of ordinary skill in the art of the subject matter to be patented.
In response to Applicant’s arguments that FIGS. 1 and 2 illustrate both sides of the device and so the connection members do not lie entirely on one side of the device, the issue is that it is unclear how the front and rear structures are connected, noting again that the bottom left connection point 118/122 and bottom right connection point 118/122 on the front and the rear are the respective corners of the holder, and nothing is shown connecting them that would serve to form the claimed loop structure (e.g. they lack a structure extending from these corners beneath the device to support it or around the side of the device to elastically clamp it in position) and thus the overall structure of the device is not clear from the drawings. Additionally, FIG. 3 purports to show the same structure as FIGS. 1-2 ([00011] discloses that referring to these figures in an example implementation), but does not show the third back support strap as recited in claim 1.
In response to Applicant’s arguments that the connection members are shown in FIG. 3 and are movable, FIGS. 1-2 merely show dots indicating connection members and so it is unclear how the structures serve as connection members and how they move along the straps, and FIG. 3 also does not show the connection members in sufficient detail to understand what they are or how they operate to slide as claimed.
In response to Applicant’s arguments that the structure can be a continuous member having connections similar to that between 104 and 142 in FIG. 3, it is unclear how such a continuous structure can be made to produce a third back support strap as claimed in combination with the various other structure recited in the claims. Examiner maintains that the drawings do not show these features as recited in the claims, which are necessary in order to understand the invention, and maintains the objections.
In response to Applicant’s arguments that 18 and 20 are not made to freely slide along 22 and 24, see the new rejection above which takes 34 or 34 in combination with 36 to be the third support strap, and the modifications made to 34/36 to allow it to slide as claimed (e.g. the disclosure of Ybanez to use any suitable connection and the disclosure of Aliev of a movable/freely slidable connection for similar holding straps). Examiner notes that 34 as the third back support strap was used as an alternative in the original rejection, but Applicant’s arguments do not specifically address this combination.
In response to Applicant’s arguments that the prior art does not disclose or suggest the subject matter of the amended claims, see the rejection of the claims above for details of how the prior art renders obvious the claimed subject matter.
Examiner notes a reference to Ybanez not disclosing immovable support straps which appears to be a typo.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734